EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 12-23 (previously withdrawn) are herein CANCELLED.


Reasons for Allowance

Claims 1-11 and 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art.  
Regarding claims 1 and 24, the subject matter not found was a wireless system or apparatus comprising a fractal antenna configured to be affixed cranially on a patient, the fractal antenna comprising first and second antenna portions, each having elements with a first geometry and a different second geometry, wherein the first portion is symmetric to the second portion about a central axis, and wherein a first and second subset of the first portion are symmetric about a second perpendicular central axis and wherein the fractal antenna is coupled to an implantable lead for delivering a stimulus signal to the patient, in combination with the other remaining limitations in the claim.
The most pertinent prior art of record is US 2015/0380355 A1 to Rogers et al. As indicated in the Declaration filed 21 July 2021, the Rogers reference is not a true fractal 
Additionally pertinent prior art is US 2003/0122713 A1 to Morris et al. The Morris reference discloses use of a (true) fractal antenna to be incorporated into a hearing device to optimize its wireless communication capabilities. However, notably Morris discloses an antenna for use in external hearing aid devices, not a device configured to be affixed cranially for use with implantable leads. Further, the fractal design disclosed by Morris, while exhibiting the claimed symmetry about two central axes (e.g. Fig. 4), comprises only a single geometry and lacks the claimed second geometry.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
18 August 2021